PER CURIAM.
We uphold the trial court’s rejection of the sixty-eight year old husband’s claim of a special equity in the parties’ jointly held home. Marsh v. Marsh, 419 So.2d 629 (Fla. 1982). Its $10,000 lump sum alimony award to the forty-six year old wife, who continued her employment throughout their four-year marriage and emerged with a greater net worth than before, was, however, an unjustified abuse of discretion and is therefore reversed. McDonald v. McDonald, 429 So.2d 795 (Fla. 4th DCA 1983); Protto v. Protto, 431 So.2d 671 (Fla. 3d DCA 1983).
Affirmed in part; reversed in part.